                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                             NO. 7:05-CR-116-2H

UNITED STATES OF AMERICA,              )
                                       )
                                       )
                                       )
     v.                                )
                                       )
                                                         ORDER
THOMAS BROCK,                          )
                                       )
     Defendant.                        )
                                       )
                                       )



     This matter is before the court on defendant’s motion to

reconsider this court’s order pursuant to the First Step Act.

Finding    no    reason   to   alter   its   prior   order,   the   motion   to

reconsider is DENIED.

     This 20th day of April 2020.




                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




          Case 7:05-cr-00116-H Document 214 Filed 04/20/20 Page 1 of 1
